ON REHEARING.
HAWKINS, Presiding Judge.
In his motion for rehearing appellant urges that the issue of self-defense was raised by the evidence. Because the fact that appellant did not testify was mentioned in our original opinion he seems to have concluded that it was our holding that the issue of self-defense could only be raised by appellant’s own evidence. Of course, we did not so hold and are not to be understood as holding that appellant’s legal rights would be controlled and gauged alone by his own testimony. He was entitled to an affirmative instruction on every defensive issue raised by the evidence no matter from what source it came, or whether it was strong or weak. The insistence that a defensive issue was raised has made it necessary to again review the evidence brought forward. The story told by the witnesses for the State and the one related by appellant’s witnesses are so completely inconsistent that both can not be true. Appellant’s witnesses rested defense upon the sole proposition that appellant never struck the injured party at all, but that he was accidentally hit with a rock thrown by the injured party’s own son at a time when appellant was running away from the scene of the difficulty. Evidently the jury did not believe this story. After a careful re-examination of the statement of facts we think the trial court was not in error in declining to give the requested charge on the issue of self-defense, which was, of the most general character, not even naming anyone against whom appellant was supposed to' be defending.
The motion for rehearing is overruled.